              Case 2:18-cv-00160-cr Document 1 Filed 10/02/18 Page 1 of 7
                                                                                           ll    ':     r.,

                                                                                         giTi,,',- ii,' : rlr',ljll,,,
                                                                                                            - '' r'j rr
                                                                                                                  ::-il;i,_!:-;i:'
                                                                                                                  i

                              LINITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT                               tBlE0tI                       -Z             FH 2:26
                                                                                                              LL        -;:N
UNITED STATES OF AMERICA,
                 Plaintiff,                                                             l;Y..-   eyl
                                                                                            l: -
                                                                                                 i:l ', l"
                                                                                                t-, ,_ r'     _         .             ;--,7
                                                                                                                              ,-!_t_i.iI

         v.

ROBIN L. KELLER,
                                                                Civil No.       lB-cv - t teD
CAPTIAL ONE BANK and
ANY TENANTS OR OCCUPANTS RESIDING AT
25 GILMAN STREET
ST. ALBANS, VERMONT 05478,
                        Defendants.


                 COMPLAINT FOR FORECLOSURE BY POWER OF SALE

         NOTICE TO DEFENDANTS: In order to receive notice of the Foreclosure Judgment,

you are required by law to enter an appearance in this action either through an attorney or on

your own behalf after service has been made upon you by the United States of America and you

have returned your waiver of service of summons to the Office of the United States    Attorney.               If
such appearance is not filed with the Clerk of the United States District Court within sixty (60)

days of service of this Complaint, you   will not receive notice of the Foreclosure Judgment which

will   set forth the amount of money you must deposit to redeem the property and the amount           of
time allowed you to redeem the property.

                     NOTICE TO ALL TENANTS AND OCCUPANTS
               OF REAL PROPERTY AS REOUIRED BY 12 V.S.A. I 4932(cX2):

THE PROPERTY IN \IIHICI{ YOU LIVE IS BEING FORECLOSED UPON. YOU ARE
NAMED AS A DEFENDANT IN THE FORECLOSURE BECAUSE YOUR RIGHT TO
REMAIN ON THE PREMISES MAY END WHEN THE FORECLOSURE IS
COMPLETED. YOU MUST NOTIFY THE COURT OF YOUR NAME AND ADDRESS
IN ORDER TO BE KEPT INFORMED OF THE STATUS OF THB FORECLOSURE.
YOU ARE ALSO ADVISED, PURSUANT TO 12 V.S.A. $ a932(c)(3), THAT, IN THE
EVENT THE OWNER IS UNABLE TO REDEEM THE PREMISES, YOU MAY BE
REQUIRED TO VACATE THE PREMISES UPON 30 DAYS NOTICE.
                Case 2:18-cv-00160-cr Document 1 Filed 10/02/18 Page 2 of 7




         The United States of America, by its attorney, Christina E. Nolan, United States Attorney

for the District of Vermont, brings this Complaint and states as follows:

                               Introduction. Jurisdiction. and Parties

           1.     This is a civil action to foreclose by power of sale a mortgage given by Defendant

Robin L. Keller ("Borrower") and David H. Keller, to the Plaintiff, the United States of America

("the United States"), on or about June 5,1990. This action further seeks to foreclose a

mortgage assumed by the Borrower securing a debt owed by Paula B.          Hill.   These mortgages are

secured by property located at 25 Gilman Street, St. Albans,     VT ("mortgaged property'').

         2.       David H. Keller has been divested of all right title and interest in the mortgaged

property, by virtue of a quitclaim deed dated August 7, 1995 and recorded in the land records for

the City of St. Albans at Book ll2,Page 411. David H. Keller was released from liability on the

debt by the United States.

         3.       ThisCourthasjurisdictioninthismatterunder23U.S.C. $ 1345 and42U.S.C.                 $


1490a.

         4.       The mortgaged property has been abandoned by the Borrower and is not presently

occupied by her as her primary residence.

         5.       On information and belief the last known addresses of the Defendants are as

follows:

         Robin L. Keller
         59 Lincoln Avenue, Apt# 2
         St. Albans, VT 05478

         Capital One Bank
         c/o Erin M. Reczek, Esq.
         Ratchford Law Group, P.C.
         89 Newbury Street, Suite 205
         Danvers, MA 01923
             Case 2:18-cv-00160-cr Document 1 Filed 10/02/18 Page 3 of 7



        Any Tenants or Occupants residing at
        25 Gilman Street
        St. Albans,   VT   05478

        6.     Capital One Bank has been named aparty to this action because it claims or may

claim to have some interest or lien upon the mortgaged premises, or some part thereon, by virtue

of a judgment lien obtained    Apil   29   ,2009 and recorded in the City of St. Albans land records on

September 26,2012 at Book 257,Page            50. The interest or lien, if any, is subsequent or

subordinate to the mortgage which is the subject of this action.

        7.     Tenants or Occupants of the mortgaged premises,          if any, are named as defendants

pursuant to 12 V.S.A. $ a932(c)(1) for the purpose of providing notice of the pendency of this

action. The United States does not know whether the property will be tenant-occupied at the

time the judgment order, decree of foreclosure, and order for judicial sale are entered in this

proceeding. Such tenants or occupants, if any, are entitled to notice ofthese proceedings but are

not entitled to a right of redemption. In the event that the mortgage is foreclosed, the interests of

all tenants or occupants, if any, shall be foreclosed and they shall have no further interest as

tenants, occupants, or otherwise, in the property. The United States, or the purchaser at the

judicial sale, shall have the right to seek and enforce awirt of possession and neither the United

States nor the purchaser at the    judicial sale shall be obligated or required to institute an eviction

proceeding against any tenants or occupants.

                                     Foreclosure bv Power of Sale

       8. On or about June 5,      1990, Robin L. Keller ("Borrower") and David H. Keller executed

an assumption agreement and assumed the indebtedness owed by Paula B.             Hill to the United

States of America, in the amount      of $68,635 .T2beainginterest at the rate of 8%% per annum.

A copy of the assumption agreement is attached to and made apart of this complaint as Exhibit

A.
             Case 2:18-cv-00160-cr Document 1 Filed 10/02/18 Page 4 of 7




        9.     The assumption agreement is secured by a real estate mortgage ("Hill mortgage")

covering certain land and premises described therein dated August 18, 1987. A copy of the Hill

mortgage is attached to and made apart of this complaint as Exhibit B.

        10.    The Hill mortgage was duly recorded on August 18, 1987 in the City of St.

Albans Land Records at Volume 60, Page        1 1 5- 1 1   8.   Paragraph 25 of the   Hill mortgage reserves

to the United States the right to foreclose the mortgage as authonzedby state and/or federal laws,

including but not limited to foreclosure by power of sale.

        11.    On or about June 5, 1990, the Borrower and David H. Keller executed to the

United States of America a real estate mortgage ("Keller Mortgage") covering certain land and

premises described therein. Paragraph 25 of the mortgage reserves to the United States the right

to foreclose the mortgage as authoizedby state and/or federal laws, including but not limited to

foreclosure by power of sale. A copy of the mortgage is attached to and made apart of this

Complaint as Exhibit C.

        12.    The Keller mortgage was duly recorded on June 6, 1990 in the City of St. Albans

Land Records in Book 74,Pages 322-28.

        13. The Keller mortgage was conditioned upon the payment of a certain promissory note,

dated June 5, 1990, in the principal sum of   $   10,400.00 and bearing interest at the rate of 8% %

per annum. A copy of the note is attached to and made apart of this Complaint as Exhibit D.

        14.    The property subject to the mortgages is described therein as:

Being all and the same land and premises conveyed to Paula B. Hill by warranty deed of
Sherman Taylor, dated August 18, 1987, and of record in Book 60, Pages Il3-114 of the City of
St. Albans Land Records, and being more particularly described therein as follows:

Being a lot of land, together with all buildings thereon, located on Austin Drive, so-called, in the
City of St. Albans. Further, said lot is designated as Lot No. 4 as shown and depicted on a map
entitled "Map of Boundary Survey, Sherman Taylor", dated March ll,1987, and bearing the seal
of Steven M. Brooks, Registered Land Surveyor, which map is recorded in the Land Records of
the City of St. Albans.
            Case 2:18-cv-00160-cr Document 1 Filed 10/02/18 Page 5 of 7




Being all and the same land and premises conveyed to David H. Keller and Robin L. Keller by
warranty deed of Paula B. Hill, dated June 5, 1990 and of record in Book 74,Page 320 of the
City of St. Albans Land Records.

Being all and the same land and premises conveyed to Robin L. Keller by Quitclaim Deed of
David H. Keller dated August 7,1995 and of record in Book l\2,Page 411 of the City of St.
Albans Land Records.

Reference is hereby made to the above instruments and to the references contained therein in
further aid of this description.

        15. The mortgages further secure repaynent of any subsidy granted to the Borrower in

the form of interest credit pursuant to a subsidy repayment agreement dated June 5, 1990. A

copy of said agreement is attached to and made apart of this Complaint as Exhibit E.

        16. Under the terms of an interest credit agreement renewal dated June 5, 2006, tbe

monthly payment due from the Borrower was reduced during the agreement's effective period.

The most recent interest credit agreement expired on December 4,2008, at which time the

monthly payment shown on the face of the promissory note became effective. Pursuant to 42

U.S.C. $ 1490a and the terms of the mortgage, any interest credit assistance received on any

mortgages given on or after October   l,   1979 is subject to recapture upon the disposition of the

property.

        17. The assumption agreement and promissory note provide that upon default by the

Borrower of any payment, the United States at its option may declare all or any part of any such

indebtedness immediately due and payable. Because the Borrower defaulted on the note,

acceleration and demand for full payrnent took place on January 3I,2017 and notice was sent to

her at the address last provided to RHS by the Borrower. The Borrower further defaulted on her

obligations by abandoning the property.
            Case 2:18-cv-00160-cr Document 1 Filed 10/02/18 Page 6 of 7



        18. Though demand was made, the Borrower refused, neglected, or was unable to pay

the amounts due pursuant to the terms of the note. There is due and owing by the Borrower to

the United States as of October 1,2018, the following sums:

       a.      With respect to the assumption agreement dated June 5, 1990, the Borrower owes

       principal sum of   $24 ,872.49   plus interest in the amount of $4,567 .34, which interest

       accrues at the daily rate of    $5.96.        There is further due and owing interest credit subsidy

       subject to recapture and principal reduction attributed to subsidy in the amount          of

       567,747.08, as described in paragraphs 15 and 16 above. There are further due and

       owing fees   assess ed   at $12,7 14.31   .



       b.      With respect to the promissory note dated June 5, 1990, the Borrower owes

       principal sum of $4,372.70 plus interest in the amount of $802.96, which interest accrues

       at the daily rate of   $i.05.   There is further due and owing interest credit subsidy subject

       to recapture and principal reduction attributed to subsidy in the amount of $10,345 .34,           as


       described inparagraphs 15 and 16 above.

       19.     On information and belief, in order that it may protect and preserve its security,

the United States may be compelled to make advancements for payment of taxes, hazard

insurance, water and sewer charges, or other municipal assessments. Although the nature and

amount of such expenses are unknown to the United States at this time, the United States seeks

recovery of those expenses, together with interest thereon.

       20.     The Borrower is no longer residing at the mortgaged premises and the property is

subject to waste and deterioration because           it is vacant. A shortened redemption period of ten

days is appropriate and necessary to protect the property and the govemment's interests.
               Case 2:18-cv-00160-cr Document 1 Filed 10/02/18 Page 7 of 7




        21.      No other action has been brought to enforce the provisions of the aforesaid

promissory note and real estate mortgage, and all conditions precedent to the bringing of the

action have been performed or have occurred.

        22.      The United States has complied with the requirements of all applicable servicing

regulations.

       WHEREFORE, THE PLAINTIFF PRAYS:

       a.        That the Defendants' equity of redemption be foreclosed in accordance with law;
       b.        That the Court enter an order shortening the redemption period to ten days;
       c.        That the Court enter, pursuant to the United States'exercise of its right to a
                 foreclosure by public sale, an order for public sale of the mortgaged premises;
       d.        That the Court award expenses incurred by Plaintiff to preserve and protect its
                 security;
       e.        That the Court fix and allow attomey's fees and other costs and expenses incident
                 to this proceeding;
       f.        That the United States of America or the purchaser at the judicial sale be granted
                 a writ of possession in the mortgaged premises;
       g.        And for such other and further relief as this Honorable Court may deem just and
                 equitable.
                                                                  ,l
       Dated at Burlington, in the District of Vermont, this ?-WduV of October, 2018.

                                                              Respectfully submitted,

                                                              IINITED STATES OF AMERICA

                                                              CHRISTINA E. NOLAN
                                                              United States Attomey     \
                                                             /, , ,i
                                                       ey   ,l-,L,jk LLL,-A',
                                                                       ^

                                                                               JAo,
                                                              MELISSA A.D. RANALDO
                                                                                    ta-[ r/,.0
                                                              Assistant U.S. Attorney
                                                              P.O. Box 570
                                                              Burlinglon, YT 05402-0570
                                                              (802) e5r-672s
                                                              Melissa. Ranaldo @usdoj . gov
                    Case 2:18-cv-00160-cr Document 1-1 Filed 10/02/18 Page 1 of 1

                                                                                                                   .f   (/trx
'--    !                                                                                                                        '?ob-O
                                                            U.S. DePartmeut of Agricrtlture
Form FnHA 196t15
                                                            Farmers Home Administration
(Rev. 9-84)
                    (                                                                                    El   Sec.502 E Sec. 504
                                                      ASSI'MPTION AGREEMENT
                                                                                                              Terms: E Eligible
                                                           Sirrgle-FamilY Housing       Loil(s)                       fl Ineligible
                                                                                                         Case Number:

                                                                                                         l,llioioiulr,           r,o,    r,trrrt rt,rr      I




        ThisAglEementdatedJunes,lgqo,isbetweentheUnitedstatesofAmerica,actingthroughthe
FarmersHomeActministration(hereincalledtheGovernment),and
               and Robin L.      Keller                                                                                                                 -
(herein called Borrower), whose mailiag address       is        4 A"stin Drive r              St   '   Allens     rtrf        05/178

                                                                                                         described security instrument(s) executed by
           Tle   Government is tbe holder   of debt instrument(s) secured by the followirg
                        Perrle B- Hill                                                                                                                      '
                                                                                                       i11              Frankl i n                  Countv'
Case Number53005856498q-, on real
                                  property A"oAfua therein whioh is located
State of Verrnnnf




 (tr.rtm#ffiitrnrr.1r,qrml&.""n,
                                                  (          8-?               7o) per annum, pavable         in installments   as   follows:

                                                                                                                              90'and
           $      531   oo                        on             JulY     5                                             '19
                                                                                                      of each        month
           c      531.00                          thereafter o'1    thg           5th              -
           o
                                                                                      the entke indebtedness  ovidenced  hereby, if not
                                                             the rlnal installment of
 until the principal and interest are fulry paid, exceprthat                       (       ?j ) years from the date of this Agreement'
 sooner paid, shall be due and    payable thi   rfy ihree                     -
                                                                                                                     accounting                    procedures
                                                                   in accordance with Farmers Home Administration's
           2. payments of principal and itrterest shall be applied                        in accordance with Farmers  Home Administration
                                                                              to pay late charges
  in effect on the date of receipt of trre payment. sorro*",
                                                                     agrees

  regulations in effect when a late charBe is assessed'

                                                                                                             and conditions contained in
         3'Theprovisionsofthedebtinstrument(s)herebyassumedshall,exceptasmodifiedherein,remaininfullforceandeffect,
                                                            ajees to compry wittr all covenants' agreements,
  and Borrower irereby assumes the obligations of and                                                     principal  obligor(s)'
                                                     Borrowo h"d executed them as of ihe date thereof
                                                                                                       as
  said instrument(s), as modified herein, as though
                                                                                                         the FmHA-financed dwelling or
                                                                which require that the borrower occupy
         4. provisions of the debt and security instrument(s)
                                                                  on ineligible terms-
  graduate to another credit'source do not apply to assumption
                                                                                                              its future regulations which
                                                                of the Farmers Home Administration and to
         5. This Agreement is subject to present regulations
  are flot inconsistent with the express provisions hereof'




                                       ATION /firreJ
      FmHA CountY Office Address:
                                     *"ref)                                                                                               g     GOVERNMENT
      oRtGl${&L. col$'nv oFFtlcE
                                                                                                                                          E
                                                                                                                                          AA,exHntr
                                                                                                                                          Bu
                                                                                                                                          H
                  Case 2:18-cv-00160-cr Document 1-2 Filed 10/02/18 Page 1 of 5


                                                              PO$tiON,                        ,
 USDA-FMHA
 Form FnHA       427-lVT
 (Rer.4.85)

            REAI ESTATE MORTGAGE FOR NEW HAMPSHTB4 VERMONTAND VIRGIN TSIANDS

       TI{IS MORTGAGE is made and entcred irto by            Peula     B.   ELIL   /


 residing in       Franklln                                                                                 County, or Judicial Division,

 State or   Territory   9f   Vermont                                                                                            ,   wLose post

 offfce address 1,      Lot /14. Arrst'in nrtve . St. Af-bans. Vemont
                                                                                                        -, in said State,
 herein called "Borrower," the United S cates of Arnerica, acriog thrcugt tLe Farmers Home Adminisration, United States
 Departrnent of Apiculture, herein called the..Governmetrt," andl
        WHEREAS Borower is indebted to the Government as evidenced by one or more promissory note(s) or assumption
 agreement(s)' herein catled "tlote," which has been executed by Borrower, is payable to ihu ord", of the'io"ernm.r'a,
 tfiorizes accderetion of the entire indebtedness at rhe option of the Governm"rrt opon any default by Borrower, and"rr-
                                                                                                                       is
described as follows:
                                                                                  Aruual Rate                          Due Date       of Final
Date of Instrument                        hincipalAmount                          oltnterest                                 Installitent
August 1& 1987                           $60, 000.00                                   97"                             i{U'gtst 18,2020


-


    .
      (The interest-rate for limited resource ferm ownership or linrited resource operating loan(s) secured by this instrument
may be incrlased after 3 years, as proviled in the Farmers Hime Adminisratior r"!"Iatiois            not..; '
                                                                                    "r,J'i["
      And the note evidelces a loan to Borrower, and the Government, at any time, may  assign the note and insure the
Payment rthereof pursrlant to the consolidated Farm and-Rural Development .i.q o, tiiiJ v-.f *. m*irg a.iif il+s
or any other    statutes administered by the Farmers Home Administration;
                                                                                                                                                         I
 _     And   ir is the purpose aad intent of rlis instrumert tharr among ocher things. at all times when rhe note is held bv the                         ii
Government, or in the -vent theGovernment should qssign thisinsdrmentwithiut inrur"nce of th.                          th-i"l;il;;;                      E


shall secure Payment of the note; but when the note is heli by an insured holder, thb ;5tru;;;, rfr"ft r.,       "ot",
                                                                                                                    secure paymenr of                    i.
the trote or attach to the debt evidenced. thereby, but as to ihe note and such iebt shall .onJtrt. *                         ii;;EA;
to secule the Government ag.inst loss under its insurance contract by r".""" oi *y d;f"A 5y.[;;1,y[; --a.**&
       A-nd this instrument also s931y1 the.recapture of any interest credit or rubsidy which may be granted to the Borrower
by tf,e Governmetrt pursuanr to 42 U.S,C. $f+S'0..
 . NOW, TFIEREFORE, i'r consideration of rhe loan(s) and-(a) at all times w!,en tle note is held by rhe Governmenr, or in
the event the Governmeni should assign.this i,st-.,neni*ithllti;;;;;f                 ,h.;"i;;r;;?;;'";;r, -ir,-"friairs;;;,[,-i;5;
                                                                                                                     ro secure prompt
Payment
           of tire note Td *y renewals'and extensions thereof and *y                                ti"t.irr,
tor the PayTrent ot an-insurance or other charge, (b) ac all times whlnihe  "gr.t*"otr
                                                                                 note is"o'"i!i""J
                                                                                          held by an insuied hold"rl t"i.:*i.
torma[ce ot lJorrowecs ?greem-en-t lerein to indemnify and save harrnless the Government                                           ".r-
                                                                                                              loss under its insurairce
eindorsement by reason.of-any default by Borrower,
                                                             1.; i"                                 "grinrt ril prompt pavment of
aII advajlces and exPendrtures made by the G-overnment,             "rt;;"-r;;J.;
                                                        "r'dwith interest,              "iilh;;;:;;.
                                                                           as hereinafter  described, and thc pjrfo.-""'.e t every
covenalt ard agreemen! of Borrowet contained herein or in any su_pplementarJ, agreem-ent, Borrow& does hereby                  " grani,
corvey, mortgage' assign and forever warrant unto th; G6ru--ent tI" following prot";t ;fi;rfi-];
                                                                                                                                                     f
the County-of ,,,{I+tl!, iJ,               , State of }rJutr*tohiptfiaer.Vermonr, or     Ht       e*frjhrbtou                                    J
                                                                                                                                                     I
Territory of the Virgin Islands,                                                                                                                 t




                                                                                                          FmHA 427-1 VT (Rev. 4-8f

                                                                                                                        S       GOVERNMENT
                                                                                                                        E
                                                                                                                        gT4exHB[
                                                                                                                        Aa,
                                                                                                                        c,
                                                                                                                        2
                                                                                                                        a-
            Case 2:18-cv-00160-cr Document 1-2 Filed 10/02/18 Page 2 of 5




                                                                                                    i

     .. (1,1) .To- p"l, or reimburse.tte Government for cxpenses reasonably necessary or incidenel to the protection of the
     Iien and priority hereof and to tle enforcement of or tlie comp[i.r". *ith th" p.o"i.ioo, hereof and of ih" aote and any
     nrppleme-ntary agrecment (whether before or after ddault), iniludine but not limited to costs of a,idence of tittu to *l
     *1ry7            pT,Pgtty,      of recording this and other Lrsruments, aitomeys' fees, tnrsrces' fees, court costs, and expenses
            "j lh" setlrng, endcosts
     o[ eoverrlsltrg,            conveying che properEy.
I
i
           (12) .liqither th5 prope5tf ,-ot a$L portign tiereof or iuterest therein shall be teesed, assigned, sold, transfcrred, or
;    enc.umb-er'ed, voluntarily or otherwise, without the written consent of the Government The Gove-rnment shall have the sole
1    and. exclusive lghts a! mortgagee hereunder, including but not limited to the power to prarr consents. partial releases. sub.
     ordinations and satisfaction, and no insured holder ihdl have any right, tidE or intere-st in or to the lien or           bencfft,
     hereof,                                                                                                               "ry
            (13) At all reasonable times the Government and its agents may inspect the properry to ascertain whether {re cov-
     enaats and agreemenrs conmined hereir or in any supplem.na$ ,gr.emlnt aie being
                                                                                              irrfor Ld,
            (14J The Government may           extend  or d-efer the maurrity of,     .unu*
        .,      ,                        J1)                                     a+4            reschedule the peyments on, the debt
     evidenced  by-the norc or any indebtedness to the Government secured by ttris "nd      hstrument. tb) reliaie anv orrw rrho i"
     liable under thc note or for the de-b9 Coq liabili^ry to rhe Goverament, (clieleaseportionsof dhiprop"rty airdsub'ordinatc
     ip li;n, and.1d;
     tne uen
                      Iq" *I     9,$e,r of its rights undJr thisi".t*-i"i     arii *a u   ,tr't.*  *J ;iii6; d""";irh.;;-ri+;;rh;
                      Pnori? ot this instrument or Borrowet's or any otLer parqds liability to the Government for payment of thE
              ?r.trle
     note or debt secured bv this instEument unless the Government oyr ith"i-i." in viating, HOWEVE&                 ?;b;;;; b;
     the Government-whetf,e" once or oftuo-i" o.r"Ling any righr Jr rernedy              *d", thi, ti;;;;;         ""y
                                                                                                                    otlenrise affordefl
     by applicable law, shall not be a waiver of or preclude frr            of arry sucl ;glrilr-..Lra1i
                                                                  "i.r"-ir"
         ,. (15) If at any timc it *"11. lppear to the Government that Bonower may be able to obtain a loan from a production
     credit associatio$ a Federal land bank, or other responsible cooperarive or private credit source. at reasonabli rates and
     terms tor loans lor similar purposes and gerio4s of time, Borrower-will opon fi. Governrnent,s .uqolrt, apply for
                                                                                                                             and accept
     such loan in suflicient ,miryl.ro p.ay    fi.  ,,ot" and any in+ui.an.., L."r;J      [.;.by;J;;il f;;;iilk;;;;
     to be purchased in a cooperetive lending agency in                with srch loan,
                                                          "o*".rio,
             (16) Default hereunder shall constitute default   under any other real esrate, or under any personal propeffv. or other
           .
               ins.truyent held or insured by the Government and exisuted or assurned'by Borrowei i"Ja"f.tititi"i;';y-;[
    T:YZsecuriry
    other             insrument shdl constitute default hereunder.
     ., . .
             (17) sHoULD     DfI+uLT o-ccur in the performance or discharge of any obligation in this irurrument or secured by
    tjrrs lrstnrment' or should the Parties named as Borrower die or be declared incompltent. or should arry one of the oartiJs
    named a-s Borrower be discharged
                                         in banlcruptcy or declared - ;*"l*it, "r *J;;;rri;i"*-6"r-rfT[;H;f;;#i,o.f,.
    Itre Government,-at its option]with or wit}'out'notice, may: 1aj decl#'the entire amorirt unpaid
    indebtedness to the Government hereby secured g"*gdi"pti dud and payable, (b) for the .""ooot of "J;A;';;;.;;;"r;
                                                                                                              Borrower io.*
    rcasonable exPenses for repair or mainienance of and t"t<e
                                                                    !-o.r"rrio"';f, "p;r); ";;;;[" pr;p-"rry', t"l
                                                                                                                                -J p"i
    by it ard producdon of this instnrment, without-other evidcn"e .nd ,"ithout notice of heating i,r rlii Jppir""*ii,"pon "lpfl"fiol
                                                                                                                                 i"""
    receiver aPPqinted for the groperty, with the usual powers of receivers in liL" .";";idif*;6J tht, l"strument
                                                                                                                            as orovided"
    hereln or by law' and (e) entorce any and all other rights and remedies provided herein 6r by present or firture lr*r, ^
                                of foreclosure sale shall be applied in the following order to tl,u
    ,-^,r-!1,1 Tit_1::.:1'                                                                          iuy-.nt of: (a) cosrs en(l expenses
    n'$T:'t EiT"s'JI ffr.'iH-#**""r';r"s,I:mll']sl #almml:j.iil"L"Jd:alnt*:jm:r,
    record reqlrEecr by law ot a comPetent    court to be so paid, (e) at the Governmends option, a"v
    rower                                                                                                                        of Bor-
            :{mg to ol lnsured ay the Government, and (f) any bdance to Borrower. At foreclosrri "th"iinildbtedness
                                                                                                  or other sale of dl or anv
    !fl^:^"]rTf-P::!lltyl h! Ggvernm,e.nl  and its egents may bid-,nd purchase :u a srranger and may pay tf,e GovernmenCi
                                    credidng such amount on anv debts of Borrower owing to o' i',suiei by the Government,
    ilfir"" 3lr*li*t!fiil; ,rff;.b,
            (19)
     .         .Borrower agrees that the Government will not be bound Ly *y present or firfirre laws. (a) providine for valua-
    tion, appraisd, homestead or exemption of the property, (b) prohibitirig
    or rmrEng the smqung theEeot or the time within which such action must   -iintr"*. of ;;"ri;f;r';J.f##            ;il;;
                                                                                be broqght, (c) prescribing any othei        !t"tit" of
    Hfr11":".31,'i*tr#; B':"&'.'#rr*;:,::ii:r,,:l;lr1"T:H:,?t,i,'#i#i".,;',gim**i;i*"*[
    51{"'  of the property 1o n"*-Borro*u" bo'.o*". opi.ssly waives the t;;frJ. ;fr;;';.f,;;;    ., Tertitorial laws"
                               " waiv_es, a1d-colveys att rifhts, in"hoate o..orr*-L",.,,if?G"*r,H;.;il;;;;;
    Borrower hereby relinquishes,
                       qu!  of the loan forwhich this instnrment is givea shall be used ro linance tire purchase, consrmction or
    -^--,-V?-:!-TI
    repair of-pro-perry to be used as an owner-occupied dwelling (hirein c41ed,,th" d*"[iog');e-if'B;;;.*er
                                                                                                                   intends
    or rent the dwelline and has obtained the Gov'ernmends cinlent                                                to *11
                                                                      to do so (a) neither il"o#;;r;;;yone authorized to
                                                               -r:d;'#,i"g".L]!'r*
                             -"f.tu, receipt of b";; fi];;ii;;                                                        ff.lffiffiii
    act for. Borrovrer *'i[,                                                          rhe sale o, ,"iiJ .i&.
    otherwise make unavailable or deiry th-e"dwelling ro an;ol_e r""r"r" ;f;;;
                                                                                       ""b";;Jigr"", L*'.f""i.nal orisin. and
                                                                                                                                  (b)
    Borrower recognizes as illegal and.liereb.y disclaiirs, and'will not ro*ply;td;;#.;?;"f;fi;#";ff;;;-J;
    on the dwelling relating to race, color, religion, ** o, ,rrrroru orrgrrr.
                        instryment slrfl be subject to thepresent regulation. of t{re Farmers Home Administration, and
    -^---r-!?-']- ]i1
    regruauons    noE Inconslstent wlth tjre express provi5ions hereof.
                                                                                                                       ro its future
        Case 2:18-cv-00160-cr Document 1-2 Filed 10/02/18 Page 3 of 5




together with all rights, interests, easements, hereditaments and appurtenances thereuntobelongiag,.the rents,.issues, end
ffiiilrh;;;r *a-[rJr""i;d il;; ;h;rf."*;Jii-pro**ri,ir and personal property nod oi later attached                             thereb
:;;;.;Ji;;;;r;;;-h"                               ufi&d, i"r"3t fimited to, ranles, refriglraiors, clothes-washers, clothes &yers,
or caroetine'Durch.sed or furanced  "'*ti.i".r,
                                           in whole or iniart with loan funds, all water' water rights' and water stock Pertaming
il;;. *3 fu ,""-rnts           at a11y  time  owing to Boiower by virtue of rny salc, leasc, ttansfer, conveyance' or condemnation
of any part thereof or intcrcst therein-all of which are herein called "the properqy";
       TO HAVE AI.ID TO HOLD the property uoto the Government and its assigns forever in fee simple.
        BORROWER for Borrower,s ,.( Booo*.r'e heirs, executors, adminisEators' successors and assigns1VARRANTS THE
TITLB ;;;i;;.6""y          t" ih. co*r".ert against all lawful claims and deman_dsyl11tg"lu_r.-.I:.Pt rr:I liens, encumbrances,
easements, resJ*"iioo!, or conveyance, rp".iHed hereinabove, and covENANTS AND AGREES as follows:
        (1) To pay promptly when due any indebtedness to the Goverrment hereby secured and to indemnify                and save hann-
bss thl 'C"*r"i"i"}                    t;"         it" i"r*ance of paynlerll of the note ty. t ""on of any defaulc by Bo-rower. At
Ai ti*ur *t            "g"il;
                 th. rrot?        "-y ; ""JJr
                            i; [rij'b],      insured holder, Borroiei rtratl continue to make payments on the note to the Govern'
              ""
ment, as collecdon   agent for the holder.
        (Zt To pay i the &ivernment such fees and other charges as may now or hereafter be required by regulations of the
 Farmeis Home Administration.
        (3) If required by the Government, to make additional monthly payments of 1172 of the estimated annual taxes'
 ."r"rr*antr, insurlnce premiums and other charges upon the mortgaged premises.
        (4) Whether or not the note is insuredLv th" Go"".o*ent, the Government may at any tirne pay any other.amounts
 includini advances for payment of prior and/or junior liens, required herein to be paid by Borrower 3n-d ngt paid by Bor-
 il;;X;il;;r;f;:;;                                           f"' the presivation, protection,-or enfor"eme',tof this lien, as advances
                                      "*r" '"i "-i;;;;
 ior Borrower's account. A[-J"i-"d"*"..             J]r"tt br"r interist at the raid borne by-the note wLich has the highest interest
rate.
     (5) AII advances by t*re Government, ircluding advances for payment of prior and/or-ju-nior liens, in addition to any
advaniei recuired by the ierms of the note, as described by this instnrment, with interest shall be imme.dlatery due.ard Pay-
                  # *" C""*nment without demand at tfte place designated in the latest note and shdl be secured hereby.
"b[i;-B;rfo;i
No such advance bv the Governme[t shall re]ieve Borrower &om breach of Borrowey's covenant to Pay. Aaypayment made
Ly Botror*.r*"y 6" applied on the note or any indebtedness to tihe Government secured hereby, in.anyorder theGovern-
ment dctermines,
       (6) To use the loau evidenced by tbe note solely for purposes authorized by the Government.
       ill To pay when due all taxes, liens, judgmentr, "rrro*br*ces, and asses$rents lfyf"llyandettaching
                                                                                                       *.tu.
                                                                                                               to or assessed
*"i"rl'Jt
agsinst
      ,,i    .
          it,. o-o'"ii".
               ;;r"";'t". ;"lrdt
                          ir"lrdirr,
                                  r; A
                                     a .h;;;;e
                                       .h.*-;;e ;;;?;;il
                                                ig"ir*.ntr in connection *ith
                                                                         with *rt.r,
                                                                              water, water rights'
                                                                                           rights,     water slock
                                                                                                             stock pertaining
                                                              "o""r"tio"                           "nd
tE or reasoriabfy nJ".roty toihe use o:f the real property described above, and promptly delirter to the Government without
&mand receipts evidencirig such payments.
        (8) fL   keep thu plopory insured as required by and under instance policies approved by the Government and' at
 its request, to deliGr such policies to the Government.
        f gl  To maintain i-oror"*uot. in sood repair and male repairs required by the Government; oPerate the ptoperty in
    gool-lnd husbandmanlilci **n"r;                witli such farm con#rvation practices and farm and home management.plans
"*'itr"-Coouro*.;?;;-fu".;t#" "omf,$       111"f J**ribc; and not to abaadon the properry,       or cause or permit waste, lessening or
                                                                                          -the -Gorernment,
 lr"fi;;
 il;;;         ;i;h; ;;6
               ;i;h;  ;;,       ;;;'J
                                *".r.J   h;#y:
                                         h"i"6y,  or, *1.t'o",
                                                      wlthout     the  written consent-of ihe'do*tnm"nt,     iut,
                                                                                                             ;utr remove,
                                                                                                                  remoYe' or lease any
 t#ber, gravel, oil, gas,      or other minerils "',
                                                   ercept as "'-a
                                                             mey be  -- necessary for ordinary
                                                                                                domestic purPoses.
        (10) To comply "o"!
                          with all laws, ordinances, and regulations affecting the property.
                 Case 2:18-cv-00160-cr Document 1-2 Filed 10/02/18 Page 4 of 5


       (22) Notices given hereundcr shell bc scnt by ccrtificd mail, unlcss othcrwisc requircd by law, and addresscd, unlcss
and until somc other addrcss is designated in a notice so given, in thc case of the Government to Farmers Home Adminisna-
cion at P. O. Box 588, Monryclicr, Vermont 05602, and in the case of Borrower at the addrcss shown in thc Farmcrs Fiomc
Administrrtion Finance Officc records (which normally will be thc semc as the post of{icc addrcss shown above).
       (23) Upon default by Borrowcr as aforcsaid, thc Govcrnment may foredosc this instsumcnt as authorized or permitted
by the laws then existing of the jurisdiction where the properry is situated and of the United Staces of America, on terms
and conditions satisfactory to thc Government, including but not lirnited to foreclosurc by (a) statutory power oi selc, or
(b) adve*iscment and sale of the property at public auction to the highest bidder in onc or more parccls at thc Government's
option end at the time and plece and in the manner and after such notice anrl on terms rc may bc rcquired by starut' or as
mey be determhed by thc Govcrnment if not contrary to st.tuter or (c) written agreement hereafter made benveen Bor-
rower ind thc Government.
       (24) If any provision of this instrumcnt or epplication thereof to any person or circumsances is held invalid, such
inrelidity will not affect other provisions or applica-tions of thc instrument which can be given cffect without thc invalid
provision or .pplication, and to that end the provisions hereof are declared to be scverable.
PROVIDED that if all thc indebtcdncss hcrcby sccured is duly paid and each end cvery coycnant, condition, agreement, and
sSligetion, contingent or orherwise, containcd herein, secured hireby or arising hcreunder is fully performcd and discharged,
this mortgege shall be void,;otherwise to rernain in full force and rffect.




IN WITNESS WHEREOF, Borrower has hereunto set Borrower's hand(s) and scal(s) this                     ]N
B"yor [L           "   il   'tP-                                                       ,D   82.

Sig:red, sealed, and dclivered in thc
prescnce of:




                                                                                                                                       tsEAL)


                                                                                                                                        (sEAL)



STATE OR TERzuTORY OF                   llo,    *,J
                                                                                      ACKNOWLEDGMENT
coUNTv 0RJUDICIAL DIvIsIoN                 65 Jl.o-QA
On this             ,*               a",        [L-6' -f,-           ,   t9 gL,   before me, tle undcrsigned, a Notary Public in and
                                                                                                                                                   1
                                                                                                                                                   !
                                           "f
                                                                                                                                                   I
for said State or Territory   and   County or Judicial Division, personally appeared



indiridudly known to me end by me known to bc thc partie cr€cutitrg thc forcgoing inshrmcnt,                   and    to me aclcnor,ledged
the said instrument to bc executed by them as their free act and dced.

IN WITNESS WHEREOF, I hcrcunto sct my hand and official red on the date above writtca.


MycommissiotrcxpLca                                                      --       ,&-*ir*Pl                  -
                               ST.         CITY CLERK'S OFFICE
                                        ALBANS
                                                                                                                                  non^
(NOTORT.AL SEAL)
                               Recei-ved for record August 18, 1987
                               at 10:40 A.M. and recorded in the
                               St, Albans City Land Records,
                               Volume 60, Pages 115-118.                                      i U,s. GoE   n6Gnt F.ltrtttrt   Otlldr tgal4ol.578


                               ATIES'r:                                                            srt. City Clerk
      Case 2:18-cv-00160-cr Document 1-2 Filed 10/02/18 Page 5 of 5


                                                    {


      Beiag a 1ot of 1and, together lrith aLl buildings thereoa, located on
Austin Drive, so-ca1led, io the City of St. Albans. Furtherr said 1ot is
deslgnated as Lot No. 4 as shown and depicted on a Eap entitled Map of
Boundary Survey, Sheroan Taylor, dated March tt, 1987 and bearing the seal of
Steven M. Brooks, Reglstered Laad Surveyor, whlch map ls recorded in the Land
Records of the City of St. Albans. Said lot is more particularly descri.bed as
folLows:

      Cormeacing at the southeasterly corner of the within eouveyed preu.ises;
thence coutinuing oa a bearing of S42-13W for a distauce of 51.0 feet, rn.ore or
less, to a point; thence continuing on a bearing of N61-44W for a distance of
LL7.3 feet, more or 1ess, to a point; thence turnl-ng and proceedJ.ng on a bear-
ing of N51-588 for a distance of 18.4 feet, more or 1ess, to a poiut; thence
continuiog on a beariag of N44-58W for a distaBce of 56.6 feet, Itrore o:c Less,
to a pointy thence turniag and proeeedilg on a bearing of N61-31E for a
distance of 56.7 feet, rnore or lessl thenee turnlug aad proceedlog oa a
bearing of 549-398 for a distanee of 148.6 feet, trore or less, to the point or
place of beginaing.
        The above-described lands aud prenises are conveyed subjeet   to all the
terns and conditions of Land Use Perrnlt No.  EC-6-1222.

      Also conveyed herewlth ls a right of vay of ingress aod egress on Austin
Drive, so-ca1led, untiL such tiue that said Austin Drive ls accepted by the
appropriate uuuicipal- authority.
      Being a pottion of the lauds and preroioes conveyed to Sherman Taylor by
warranty deed of Nicholas Uarketingr Inc. which deed is dated February 18,
1987 and recorded ia Book 57, Page 508 of the T,and Reeords of rhe City of
St.   AlbaE.s.

      Refereace is hereby uade to the aforeuentioned deeds and the recotd
thereof and to the deeds and records therein referred to ln further aid of
this description.
      That the above-described lands and premises are conveyed subject to a
20-foot wide utility easement ln favor of the City of St. Albans for the
purpose of nalntaining, repairing, and repJ-acing a certain water line whtch is
located wlthin the said easement. The said easeoent is located on the border
of Lots /I4 and #5. Surther, the Clty of St. Albans has the right to exteod
the said line to New Street, so-called. After any construetion work perforu-
ed by the City of St. Albans, its agents or assigns, the premises sha11 be
returned to its original condition as reasonable as possible.
                Case 2:18-cv-00160-cr Document 1-3 Filed 10/02/18 Page 1 of 5


                                                                                                                               uf .Ftut!   I
                                            {,               Posltton 5                                                        6, LggtJ
USDA-FmHA                                                                                                                     in St.       !

Form FmHA 427-LVT                                                                       Albans                               YoL.    74
(Rev. 7-88)                                                       pe. 322-28.
                                                                                     A
           REAI ESTATE MOBTGAGE FOR NEW HAMPSHiEE, VERMONT

       TIIIS MORTGAGE is made and entered into by             DAVID       H.   KELTER    and ROBIN t.   KEr.r.RR




residing in                              Franklin                                                  Counry, or JudiciaJ Division,

State or Territory   of                  Vermant                                                                   , whose   post

office address ;.                     4 Austin Drive, St. albans -                                          , in said Stare,
herein called-"Borronrer," and the United States of America, acting through the Farmers Home Administration, United States
Deparrment of Agriculture, herein called the "Government," and:
      WHEREAS Borower is indebted to the Government as evidenced by one or more promissory note(s) or assumpdon
€reement(s), herein called "note," which has been executed by Borrower, is payable to the order of the Government, au-
thorizes acceleration of the entire indebtedness at the oprion of rhe Government upon any default by Borrower, and is
described as follows:
                                                                                 Annual Rote                  Due Date of Final
Date of Instntment                       Princlpal Atnount                       of Interest                    Instalhnent
06/os/90                                 10,400.00                                8.75
06/o5/eo                                 68,635.72
                                                                                                      Vk*'-sstos/2o23
                                                                                                          r\951/05l202s
                                                                                  8.75




       (The interest rate for limitcd resource farm ownership or limited resource operating loan(s) secured by this instrument
may   bi increased after 3 years, as provided in the Farmers Htme Administration re[uhtiois            note.)
       And the note evidences a loan to Bormwer, and the Government, at any timer may         "nd't[t"
                                                                                                assign the note and insure the
payment,thereof pursuant to the Consolidated Farm and RuralDevelopment Acr, or Titld V of the Housing Act of 1949
                                                                          -
ot any other starutes administered by the Farmers Home Administration;
       And it is the purposc and intent of this instrumcnt that, among other things, at all timeswheu the note is held by the
Government, or in the event the Government should assign this instrument without insurance of the note, this instnrment
shall secure payment of the note; but when the note is heli by an iasured holder, this instrument shall not secure payment of
the note or attach to the debt evidenced thereby, but as to ihe nore and such debt shall consriture an indemniiy mortg€e
to secure the Government against loss under its insurance contract by reason of any default by Borrower;
       And this futstrument dso secures the,recapture of any interest credit or subsidy which rnay be granted to the Borrower
by the Government pur$rant to 42 U.S.C. $f+Sb".
 _ NOW, THEREFORE, in consideration of the loan(s) and (a) at all times when the note is held bv rhe Governmenr, or in
the event the Government should assign this instrumeni withbirt insurance of the payment of the'note, to secure prompr
payrlent of the note and any renewals-and extensions rhereof and any agreemenEs .o'nt"inud therein, including any pr'o"isi6n
For the payment of an insurance or othcr charge, (b) a-t all times wh'en-the nore is held by an insuied holdei.o'r.l.or" pur-
tormance of Borrower's agreement herein to indemnify and save harmless the Government against loss under its insurance
endorsement bI reason,of-any detatlt by Borrower, *a 1"; in any event and at aII times to iecure thepromprpaymentof
dl advances and expendit"res made by tlre Govern-ment, with interlst, as,hereinafter described, and the pJrfor.i"ticiofer"ry
covenant and agreement of Borrower contained hetein or in any supplementary agreement, Borrowir does hereby grani,
convey, mortgage, assign and forever             w:unnt unto th;          Governmenf      the following properry siruati      in
the County,of             F'rAnk I t h
                                          , State of New Hampshire or Vermont, rnFaln*dr{at#grtmataa,E aEEEnEEnta!.Er           ,
EEEdEFi6dd6Lgil6dd.




                                                                                                   FmHA 427-1 VT (Rw. 7-88)
                                                                                                                        B     GOVERNMENT
                                                                                                                       E
                                                                                                                       *(^
                                                                                                                                    exHntr

                                                                                                                       E-
                                                                                                                       ^v
                                                                                                                       F
               Case 2:18-cv-00160-cr Document 1-3 Filed 10/02/18 Page 2 of 5




               Igiog aLl
         B._HlIL
                           and the same land and prenises conveyed to paul-a
                      warranty deed of shernan Tiylor, dated August 1g,
                   !y
          t987, and of record in Book 60, pages its-iL4 of trre'city
         Albans Land-Records, and being .ore particularly described oi st.
         thereln   as follows:
               rfBeing a 1ot of 1and, together with alL buildings thereoa,
         Located on Ausrin Drive, so-caIled, in t.he city or sE. Alb"n".
         Further, said lot is desLgnated as Lot No. 4 al shown and
         depicted on a nap entitled "Map of Boundary survey, shernan
         Taylorrr, dated March 11, I-g17,  and bearing the seai or
         Brooks, Regist,ered tand surveyor, which map is recordedsteven
                                                                      in the
                                                                             M.
         Land Records of the City of SL. Albans.
                      all anil     same land aud prenises eonveyed to David
             - |9rtrgand Robint,he
         H. Kel1er              L. KelLer by r.,arrinty deed of paula B. Hi11,
         dated eveudate and to be recordLd trerewtLh.
               Reference is hereby nade to the above instrurnents and to the
         references contained thlrei.n in further aiil of this description.
                         (including the rights.to.minrn8 producs,     gravel, oil,ges, coal or other minerals), interests, easernents,
 heredtaments tancl}gt
 ::q:*:]_T_tl          "
                     appurtenances the.reunto belonging,     the renE, issues, and-profits thereof and revenues andintome ther.-
 trom,- ell rmProvements and persond
                                            Prolerty now or later attached thereto or reasonably necessary to the use thereof-
 including,-but not limited pl t""g!s, iefriger"torr, clothes washers,              dry.r.,;; ;;.il;-;;t;j;H;;;                     il
 whole or                                                                   "loth*
            in part with Ioan funds, ill wate_riwater rights, and *r*. rto"i. fi r;ri";; rhr;r;;E II prv-unr, ar any time
                      by.virhre gf,Ty .4", Iease, traaiier, conveyance, o,                        ;;;;.,il;.J;;;;;;;,h;;;:
 tn-au ot:"whlch :ue herern called..the properry";
 l]*,ig     P.":ro*.1                                                          "o'rrd.-n"f;on "f
        TO HAVE AND T,O HOLD the Property unto the Government and its assigns forever in fee simple.
        BORROWER for Borrower's self, Borrower's heirs, executors, administratorst successors and assiens yaRRANTS
                                                                                                                                THE
TITLE to the proprrty to the Governmenr aFinsr all lawful clairns and d;;;j;;il;;;:;;;;r-;;-it";;;;;;;i;;;;
easements! reservations, or conveyatrces specified hereinabove, and COVENANTS AND AGREES j." fotio*",
                                 when due a1y inde.btedness to the Government hereby secured and to indemnify and save ha-rm-
,^^- -r!')^^ f:_f:1 grom.etlr
           g]:iT1nt     agains-t any- Ioss under its insurance of payment of the note by- re"ron of any default ty Borrower.
      ,T when the note is held by an insured hol&r, Borrowei shall continu. to
l:ittimes                                                                                                                         Ar
all                                                                                           p.y-"nir J" ih" nor. to rhe Govern-
ment, as collecticn agent for the holder.                                               -1.k.
                            Government
                                     such     and other charges as may now or Lereafter be required by regulations of the
                                                fees
-^__f)-^-:   t1y_::.:I.
Farmers Home Administration.
             Illeluired by the Government' to make a.ldidonal monthly peyments of llt2 of the estimatcd annual taxes,
   - !31- insurance premiums and other charges
assessmenls,                                   upon the mortgaged pieiliies.
 . . ,(4) Whether-or uot the note is insured by the Governmcni,-the Government may at any time pay anv other amounts
rncluclln$ advances tor,Paymcnt ot prior-and/or junior liens, required herein to be paid by Borrower'aird riot paid
                                                                                                                       by Bor-
rower wnen (luer as weu as,,any costs and exgeTfe-s for the preservation, protection, or enforcement of this lien,
                                                                                                                   as advances
for Borrower's account. All such advances Jtdi b"ar inter'est ar tt. *iJtlrr* by the nore which has.tf,e-ifiil;;;;
!ate.
  . (5) All advances by the G-overnment, including advances for payment of prior and/ss iunio; lisns. in addition to anv
advances requrecl by the terms ot dre note, as describbd by this instnrrirenr,with-interest shaii
                                                                                                  be immediatelv due arrd oaJ-
able by Borrower to the Government without demand at tLe place designated in the latest note and shall be
                                                                                                              ;";;d h;;b;r.
I{o j""h advance b.y the Government shall relieve Borrow"r &l- b."".H Jn"rrower's covenant to Dev. Anv Davrnent mad.e
                   be applied on the note or any indebtedness ro rhe Governme"t .r""i.d lili"6, 'f;;;lt'";"h"e;;;
I _r:Ii:Tt 1ay
ment determures.
       (6) To use the loan.evidenced by the note solely for purposes authorized by the Government.
                                             liens, judgments, encumbrances, arrd
__-,_-!'l^ l"__p^"f-*,!=     {y" 4 taxes,
                        mcluclrng,all                                              "ssessments
                                       chaqges.and assessments in connection with water,
                                                                                               lawfully attaching to or assessed
:gTt:-:1:_P-t:,P_:rty,                                                                   wacer rights, and warer iock pertaining
tr: or r:ason?bly necessary to the use of the real propertF described above, and promptly defver to the Governmen't
                                                                                                                        withoui
oemiulo recetpts evtrtencrng such payments
                       the            insured_as required by and un&r insurance policies approved by the Government and, at
,.-
rts --_!-8],f
    request,to"r!:",       ,Proq1.ty
               delrver such policies to the Government.
                                            in g,ood rqpair and make repairsrequired by rhe Government; operare the properry in
-a goos  ano T-".-T:i:i,T!:::Tents
   _^^i']-,  nusDandmanlke manler; comPly with such farm conservation practices and farm and hoie rn"nrg.*.rt pi"r6
 as the Government from time to time may prescrile.; and           ;           ri! p.op..ry, or ca.use o, pomit oo"r-fr1;;;;"ft;;
impairment of the securiry coveted here6y, or, without the            "t;J;;
                                                               "ot written
                                                                                                          lilru-"ui,'oi].;   ";y
timber, gravel, oil, gas, coal, or-other *inerils except es mey b"         ";G;t;a;h"-'i;;;;
                                                                              i";;rdil;;;;;i.;;d;;:;
                                                                     "".""ory
       (10) To comply with all laws, ordinances, and regurations affecting the property.
                Case 2:18-cv-00160-cr Document 1-3 Filed 10/02/18 Page 3 of 5




                                      {i                                                  I
                                                                                              -)t




           (11) To pay or reimburse the Governme[t for experses reasonably necessary or incidental to the protection oft"he
    lien and prioriry hereof and to the enforcement of or-tlie compliancewith the provisionshereof and of ihe note and any
    supplementary €reement (whether before or after default), iniluding but not l'imited to costs of evidence of tide'to anll
    tlA:y o{ the prolerry, costs ofrecording this and other instruments, aitorneys'fces, rrustees' fees, court costs, and erpe[ses
   ot adverhslnB, se[lng, and conveyng tfle property.
          (12) Except es provided by the Farmers Home Administration reguladons, neither the property nor any portion
    thereof or interest therein shall be leased, assigned, sold transferred, or ericumbered, voluntarily-or oth"rwi.", wfthout the
   written consent of rhe Government, The Government shall have t'he sole and exclusive rights-as mortgagee hereunder, in-
   cluding but not limited to the power to grant consents, partial releases, subordinations and satisfaction,             insured hoider
   shall have any right, tide or interest in or to tlre lien or any benefits hereof,                             "id1o
          (13)_ At all reasonable times the Government and its agents may inspect the properry to ascertain whether the cov-
   cnants and agreements contained herein or in any supplementary agreemint are being ierformld.
          (tal . th1 Government rn1y 11) o(tend or defer the maturity                 renew and reschedule the paymen* or, the debt
  evid-enced by-the note or any indebtedness to the Government secured        "f, +4by this insrrument, (b) reliaie any prrty who is
  liable undet the note or for the debt from liability to the Government, (c) ielease portions of tli properry andsubordinate
  ie lien, and (d) waive any other of its rights under this instrumenl Any'and atl this can and will 6" d""r*ithoutafifecdne
   the lien or-the priority of this instrumeni or Borrower's or any other parry's liability to the Government for paymert of thE
  ngte or debt secured b-y this irstrument unless the Governmcnt says itherwise in dritiag. HOWEVER, any iioibearance by
  the Government-whether once or often-in exercising any right ot remedy under this Lsrumenr, oi othenrrise affordet
  by applicable law, shall not be a waiver of or preclude ihe exerc'ise of any such right or remedy.
       .- (15) If et any dme it- +"11. lppe.ar to the Government that Bormwer may be able to obtain a loan from a production
  credit association, a Federal land Eank, or other
                                                            -responsible cooperetive or private credit sourcc, at .easonabli rates and
  terms for loans for similar purposes and perio& of tirire, Borrower-will upon th'e Government's request, apply for and accept
  such loan in sufficient arnouni to pay the note and any indebtedness icuted hereby and to pry foi .iy rrort *""rrri7
  to be purchased in a cooperative leniling agency in conneciion with zuch loan.
          (16) Default ltere-under shall constitute default undcr any other real estate, or under any personal propertyr or other
  securiry insrrument held or insured by the Government and exiarted or assumed by Borrower, i"d defarilr rindir'any such
 other securiry instrument shall constitute default hereunder.
   . (17) SHOULD DEFAULT occut in the performance or discharge of any obligation in this irutrument or secured by
  this instrument, or should the parties named ai Borrower die or be dellared incomp-etent, or should any one o[ the partie's
 named as Borrower bc discharged in bankruptcy or declared an insolvent, or make a-n assignment for the tenefit of cretitors,
 the Government, at its option; with or withoui notice, may: (a) declare the entire .mo,int unpaid under the note *d *v
 indebtedness to the Goveinment hereby secured immediately dire and payable, (b) for the .ccouirt of Borrower incur and pay
reasonable exP,enses for repak or meintenance of and take possessioriof, operid or reEt the properry, (c) upon appli""&oi
by it and production of this instrumen-t, without_other evidence and without notice- of heanng -of said'applicatiorr, h.re a
receiver appointed for the property, *ith the usual powers of rcceivers in like cases, 1d) foreclosi this irstrurirent as provided
herein or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future laws. '
 . -. (18) The proceeds of foreclosure sale shall bc applied ia the following order to the payment of: (a) costs and expenses
incident to enfoicing or complying wit the prorisionl-hereof, 1b) any pridr liens required iy law or i                          court to
be so paid, (c) the debt evidenced by the noie and dl indebtedness tir tfie Government secuied hereby. "o-pucert    (d) inferior liens of
record requiied by law or acompetint court to be so paid, (e) at the Government's oprion,anyotheiin'dibtednessof Bor-
rower owing to or insured by th- Government, and (ffany balance to Borrower, At foreclosuri or other sale of all or anv
part of the property, the Government and its agcn*-may bid and purchase as a stranger and may pay the Government'i
share of .the purch,ase price by crediting such amount onany debts of Borrower owin{to or insui"i 6y the Government,
ln tne orcter Prescnbed above.
        (19) Bonower agrees that the Government will not be bound by -y present or fuure laws, (a) providine for valua-
tiolr-, appraisd, homestead or exemgtion of the-property, (b) prohibiting m.iritenrn"e of an action foi J d"fici"nc! judgment
or limiting the amount thereof or ihe time within whiih iucf, action riust be brousht, (c) prescribine any othei it tite of
limitations, (d) allowing any right of redemption or possession following any forecl-osurd iJ",       (") E        the conditions
which the Government may by reguletionimpose, ifi"Iuding th_e intereit rate it may charge,-as"ra'cbndition-of
                                                                                                            "idne approving a
                                                 -Borrower.
transfer of the- prop.erty to a new-Borrowcr.               exp,ressly waives the benefiis of aiy-such State or Ter.ifoli"l l#s.
Borrower hereby relinquishes, waives, and conieys all rights, inchoarc or consumraate, of descent, dower, and cutesy.
        (20) lf any Part of the loan for which thi5 itl5trument is given shall be used to finance the purchase, construction or
repair of ProPerty to be,used as an owner-occupied dwelling (herein called "the dwelling") and if,Borrowi:r intends to sell
or rent the dwelling and has obtained the Govirnmends conient to do so (a) neither Borrower nor enyone authorized to
act for Borrower wilt -aft_er receipt of a.bol-a ffde offer, refuse to negotiaia for the sale or rental of the dwelling or will
otherwise mate unavailable or deny the dwelling to anyo!-e because gf-rac!, color, religionr sex or national origin,"and (bj
Borrower r.ecogniles-as illegal and-hereb_y disclaims, andwill not comply- rrit'h or attempiro enforce :rny resrictive
                                                                        -
on the dwelling relating to race, color, religion, sex or nationd origin.                                        "or"nritt
      (21) Borrower further agrees that the loan(s) secured by th! instnrment will be in default should any loan proceeds
be used for a purpose that will contribute to excessive erooion of highly erodible land or to the conversion of we-ilands to
produce an agricultural commodiry, as further cxplained in 7 CFR Par; 1940, Subpart G, Exhibit M.
                 Case 2:18-cv-00160-cr Document 1-3 Filed 10/02/18 Page 4 of 5




      (22) This instrrment shall be subject ro the prescnr regulations of thc Farmers Home Administration, and co its future
regulations not incorsistent with the express provisions hereof.
      (23) Notices given hereunder shall be sent by certilicd                              reguircd by1a*'
                                                                  mail, unless otherwise reguircd
                                                       certified mail,_unlcss                       by law' and. addressed, uiless
                                                                                                            and addressed,,unless
    ,itil'ro*e   otheiaddres. is d"rignrt"d in a nodce so given, in the c,ase of the Goverimert t; Farmers Home Administra-
-d   et P. O.
tion at       Bor 588,
           O- Box        Montoelier- iu.*o.rt
                    58R- Montpeli.r,                            thi case of Borrower at the address shown inthe
                                               05602- and In thi-
                                     Vermont 05602,                                                         in the Farmers Home
Adminisration    Finance Oig"l, .""ora. (which normally  will  be the same  as the Post office address shown above),
      (24) Upon default by Borrower as aforesaid, th" Gore.nm"nt may foreclose this instrument as authorized.or permitted
ly thJ1"j*rti"i"*iitirglf ,t"lr.irdi.tionwhere.thepropertyis.situatedandof,theUnitedStates."f f_.1:"_:il:T:
     .."&r"ir-;;rf;;#t-ro               itliiCorrr.ment, inctudirig do, rior limited to foreclosure by (a) statu-tory Pow-er of sde, or
"ia
(ti;;;;".;"t                   .'-;.i^the properry
                      ,nJ rJ"'"i            --^^^-*. ^. pt    iti. -,,-*"^- .^
                                                           -,,ir:-          to rt.
                                                                               the ['i-h..t
                                                                                   highest ],ii.le'
                                                                                              biddfr in nn.6rmore   narccls at the Government's
                                                                                                        one or more parcels
:;',;;;;7.;tl"        ii."  *a     p1"."ind in ihe      "t iranne."ucti"on
                                                                     and after such iotice and on terms as may be r-cquired.by statute or:rs
:f :---t--l^---
;r-i"              ,-^s 1..
           ;;t;;;i;",        -r-^ ^n^..^----,
                         by E"'Co""-*cnr            if:f not    i^-E--., to
                                                          -^r tontrary    .^ statute,
                                                                             .+.hrr- or    l.l written
                                                                                       ^. (c)  unitte,dppment                made between Bor-
                                                                                                        agreement hereafter made
rower and the Governmcnt,
      (25) If any provision of this instrument or application thereof to any Person or circumstances is held invalid, su.ch
ir*.liCiil'*ili;Jr'"ia;orher provisions or applicaiionr of the instrumenf which can be given effect without thc invalid
provisioi or applicarion, and to that end the proiliions hereof are dcclared to be severable.
pROVIDED that if all dre indebtedness hereby secured is duly paid and each and every-covenant, condidon, agreement, and
oblieation. contingent or otherwise, contained herein, secured hereby or arising hereunder is tuUy Pcrtormed and drscnargccl'
dris?rortgage shalf be void,; otherwise to rcmain in full force and effect.



                                                                                                               5th
IN WITNESS WHEREOF, Borrower has hcreunto set Borrowerrs hand(s) and sealls; this

day   of                                                                                   ,le4,
Signed, sealed, and delivered    in   the
presence of:




   1;,L {L{U                                             (lfritness)
                                                                                                                                         (sEAL)


                                                                                                                                         (sEAL)



                                                     VERMONT
 STATE ORTERRITORY OF
                                                                                                        ACKNOWLEDGMENT
                                                      FRANKIIN
 couNTY ORJUDTCIAL DMSION OF

 0n this
                       5rh             day of                             , 19
                                                                                 g,   befote me, the undersigned, a Notary Public in and

 for said State or Territory and County or Judicid Division, personally appeared

                       DAVID     H.    KELI,ER ANCI ROBIN              t. KELTER                                                     -              ,
 individually known to me and by me known to be the parties executing the foregoinginstrument, and to me acknowledged
 the said instrument to be executed by them as their free act and deed.


 IN WITNESS WHEREOF, I hereunto set my hand and offfcial seal on the date above written.



 My commission expires


                                                                                                    tU.S. Gowromnr Prinriry Oftio:   1988-501.475
 {NOTARUL SEAL)
                 Case 2:18-cv-00160-cr Document 1-3 Filed 10/02/18 Page 5 of 5


                    ,9rs5f!vri.:1:.!rt_*_
                                                               i   I   i

     Being qll acd the sf ' Ilands and premises conve]'ed ta'?airli-a B' IIilL by
Warranty Aeea of Shernau Taylor dated August 18r 1987 and recorded in Volurne
50, Pages 113-114 of the Clty of St. ALbans l"and Records and being more
partieulatly described therein as follows:
     rrBeLng   a 1ot of land, togeEher $lth all buildiugs Ehereon. locaEed ou Austin
Drive, so-called. in the City of St. Albans, Furtherr said Iot is designated
as Lot No. 4 as shor+n and depicted on a nap entiEled MaP of Boundary SurvlYr
ShermaS-Iey&r- daterl March tl, tggZ and bearing the ffi,
Rfiiscerea Land Surveyor, which map is recordecl in Ehe Land Records of the City
of St. Albans. Said lot is more part,icularly described as follows:
     Commencing  aE the soulheasterly corner of the wiEhin coaveyed premises;
thence continuing on a trearing of S42-13W for a distance of 51.0 feet' more or
Less, to a point; theRce contiauing on a bearing of N61-44W for a disEanee of
117.3 feet, more oi less, to a point; thence turniag and proeeeding on a bearing
of N51-588 for a distance of 18.4 feeE, nore or 1ess, to a polnt; thence
eontinuing on a bearing of N44-58W for a distance of 56.5 feet, nore or lessr
Uo a poinC; thence turning and proceertin! on a bearing of N61-318 for a disEance
56.7 feetr rnore or lessi thence turning and proceeding oa a beating of S49-39L
for a distance of 148,6 feet, more or 1ess. to the point or place ofbeginning.
     The above-clescribed larrds and pr-eng[se+.s*e-gonveyed subject to    all   the   Eerms
and cc.nrdirions of Lanrl Use PermiE No.CEC-6-1222I
     Also cr:nveyed herenith is a right
                                           ---z
                                              of EqL of ingress ard egress ou AusLin
Drive, so-c:,rlled, urrti.l. such Lime -fiffifAuscirt      Drive is accepted by the
appropriate urtrnicipal auLhority.
     Being u porgion of the lands and premises conve!'ed to Sherruan Taylor by
Warranty Deed of Nicholas ltarketing. Inc. which deed is dated February 18, 1987
and recor,lerl in Book 57, P"C1 508 of the Land Recorcls oE ttre City of St. Albans.
     Reference is hereby nrade to Ehe aforementioned deeds aod the record Lhereof
and to the deeds lrrcl records thereia referred to in further aid of this
description.
     That the rrl.rove-descrlbed lands and premises are conveyed subject to a 20-
foot wide uEility ea$emenL in favor of the City of St. Albans for the PurPose
of maintaining, repairing, and replaeirrg a certain water ltne which is locaLed
within the said easeuent. The said easenent is located on the border of Ltrts
#4 and {i5. FurEher. the CiEy of St. Albans has the right to extend che saltl line
to New StreeL, so-called. After any construction work performed by the City tlf
St. Albans, its ageut.s or assignsr the prenises sha1l be returned to its original
condltion as reasonable as posslble."
     1990   property iaxes sha11 be prorated at the tire of closing.
                Case 2:18-cv-00160-cr Document 1-4 Filed 10/02/18 Page 1 of 3


    USDA-FmHA
    Form FmHA 1940-16                                     PROMISSORY NOTE
    (Rev. 8i 87)

                                                                                               STATE
              OF LOAN                                                                                       vERIo}n
                502     RH-I                                                                   COUNTY
                                                                                                             FRANKLTN
                                                                                               CASE NO.
                                                                                                     s3-006-390583887



                                                                                 Date

                                                                              herein called "Borrower") jointly and
       FoR VALUE RECEIyED, rhe undersigned lwhether one o! more personsr          the Farmers Home Administration'
    severally promise ,o pry io G. *a* tfr! U"tJ !i"o, oi A*u"i"., "ciing
                                                                          thiough
                                                 "f
                                                                              at its office in
     united Sutes Department of Agriculture, (herein called the "Govcrnmen!")




     rHEpRrNCrpALsuMor TEt{                   THOUSAI{D IOUR HUNDRD AND                00/100       ------------------------
     DoLLARS($ 10r400.00 -------------------------                                     ),prusrNTERESTontheuNpArDpRrNCrpALof

          ErGHr & THREE          olARrms         PERcENT      1 I 3/4         %) PERANNUM'




                                                                                                           using one ofthree
     payment of the said principal and Interest shall be as agreed between the Borrower and the Government
     altlrnatives as indicated belowr (check one)


                principal and Inrerest payments shall be deferred. The interest accrued to                                      ,   19-
      tr t.
      shall be added to the Principal. Such new Principai-and later accrued
                                                                             Interesr shall be P?y"!lu      in             regular
                                                                                                                                of
      amortized installments or, ihu d"t", indicated;;  tf,. U-* i.l-o*:;;;;;;;;rihorizes'th'e Government so etrter the amount

i     such new Principal herein $                                         and the arflount of such regular installments in the box below'
      *hun ,uch amoints have been determined'

                Payment o[Interest shall not be deferred. lnslallments ofeccrued Interest
                                                                                          shall be payabie on     the   .-
      tr tt,
      of each                              beginning on                           ,   lg-       , through
                                                                                                                                    19

                                                                                                                                         -,
      Principal and later accrued Interest shall be paid in   ,-              installments as indicated in the box below;

                   payments shall not be deferred, Principal and Interest shall be paid   in       396           installments as indicated
      tr llt.
      in the box below:



                                                                                        5                                         Q0 and
      g 81.@                                                       on          JIILY                                         ' 19   '

      g 81.00                                                    thereafter on     5th  ofeach MONIH
                                                                               '6t
      unti]thePRINcIPAL",affidexceptthattheFINALINSTALLMENToftheentireindebtedness
                                                                       TIIIRTY TI{REE (     , 33     ) YEARS
      evidenced hereby, if not sooner paid, shall be due and PAYABLE
                                                                                         modifying the fotegoing schedule
       from the DATE of this NSTE. The consideration herefor shall support any agreement


                                                                                  B
                                                                                  E       GOVEHNMENI

                                                                                  gr\exrntr
                                                                                                                      1940-16 (Rev. 8/87)


                                                                                   e
                                                                                   2
             Case 2:18-cv-00160-cr Document 1-4 Filed 10/02/18 Page 2 of 3



                                                                                    a
If the toral amounr of the loan is not advanced at the cime of loan closing, the loan shall be advanced to the Borrower as
requested by Borower and approved by the Government. Approval of the Government is mardatory provided the advance is
re{uested for a purpose authorized by  the Government. Int;;est shall accrue on the amount ofeach advance from its actual
                                     -Borrower
daie as shown on th. r.u.rr. hereof.           authorizes the Government to enter the amount and date ofsuch advance in
the Record ofAdvances.

Payment of principal and interest shail be applied in accordance with FmHA accounting procedures in effect on the date of
reieipt of thl payment. Borrower agrees t; pay late charges in accordance with FnHA regulations in effect when a late
charge is assessed.

Prepayments of scheduled installments, or any portion thereof, may be made at any time of the option of Borrower. Refunds
           payments, as defined in the regulatilns (7CFR $1951.8) of the Farmers Home Administration according to the
"r,d "*fi"
source of funds involved, shall, after payment of interest, be applied in accordance with Fml{A regu.lations and accounting
procedures in effect on the date ofreceipt ofpayments.

Borrower agrees that the Government at any time may assign this note. If the Government assigns the note and insures the
payment thereof, and in such case, though ihu ,ot" is not L"ld by the Government, Borrovrer shall continue to pay to the
bovernment, as collection agent for the holder, all installments ofprincipal and inierest as scheduled herein.

If this note is held by   an insured lender, prepaymenrs made by Borrower may, at the option of the Government' be remitted
by the Governmenr to the holder pto-pily o.i"*""pt for final paymen!, be retained by the Government and remitted to the
hllder on either a calendar quart;r   baiir or an anru.l installment due date basis. The efFective date of any PrePayment
                              -Go.,ernment
retained and remitted by the                to the holder on an annual installment due date basis shall be the date of the pre-
payment  by Borrower, and  the Government    will pay the interest to rvhich the holder is entitled accruing berween the effective
date ofany such prepayment and the date ofthe Treasury check to the holder.

CREDIT ELSEWHERE CERTIFICATION: Borrower hereby certifies that he/she is unable to obtain sufficient credit else-
where to ffnance his/her actual needs at reasonablc rates and terms, taking into consideration prev"iling private and cooPera-
tive rates and terms in or near his/her community for loans for simiiar purposes and periods of time, and that the loan
evidenced hereby shall be used solely for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY: If the property constructed, improved, purchased, or refinanced in whole or in part
wirh the loan evidenced hereby is (1) leased or rented with an option to purchase, (2) leased or rented without option to
purchase for a term exceeding 3 years, or (3) sold or title is otherwise conveyed, voluntarily or involuntarily, the Government
may at its option declare the indebtedness evidenced hereby immediately due end payable.

REFiNANCING AGREEMENT: Borrower hereby agrees to provide periodic financial inflormation as tequested by the
Government. If at any time it shall appear to the Govirnment that Borower may be able to obtain a loan from a responsible
cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period oftime, Bortower
will, at the Government's reguest, apply for and accept a loan in sufficient amount to pay this note in full and, if the lender
is a cooperative, to pay for iny nec"isary stock. This paragraph and the preceding paragraph shall not apply to any comaker
signing ihis note pursuant ro 3ecdon SOZ of the Housin[ Ait of 1949 to compensate for deficient tePayment abfity of
other undersigned person(s).

CREDIT SALE TO NONPROGRAM BORROWER: The provisions of the paragraphs enritled "Credit Elsewhere Cenifica-
rion," and "Refinancing Agreement" do not apply if (1) this promissory note represents in whole or Part Payment for prop-
erty purchased from the Government and (2) the loan Eepresenled by this promissory note was made to the borrower as an
not piogram borrower under Title V of the Housing Act of 1949, as amended, and regulations promulgated thereunder.

DEFAULT: Failure to pay when due any debt evidenced hereby or perform any covenant or egreement hereunder shall
constitute default under this instrument and any orher instrllment evidencing a debt of Borrower owing to, insured or Guar-
anteed by the Government or securing or otherwise relating to such a debt; and default under any such -other instrument shall
constiture default hereunder, UIDON ANY SUCH DEFAULT, the Government at its option may declare all or any part of
any such indebtedness immediately due and payable.

This Note is given as evidence of a loan to Borrorver made or insured by the Government pursuant to the Title V of rhe
Housing Act of 1949 and for the type of loan as is indicated in the "TYPE OF LOAN" bloclc above. This Note shall be
subject to che present regularions of the Farmers Home Administration and to its future regulations not inconsistent with the
express provisions hereof.
        Case 2:18-cv-00160-cr Document 1-4 Filed 10/02/18 Page 3 of 3




Presentment, protest' and notice are herety waived-

                                                                                                          (sEAL)

                                                                                                          (sEAL)


                                                           4 Austin Drive
                                                           St. Albans.   \II    L5478




                                                                         Q U.s. coromat fnn{nt ottk   t




                                                      Position 2                         FmHA 1940-16 (Rev. 8/87)
Case 2:18-cv-00160-cr Document 1-5 Filed 10/02/18 Page 1 of 4




     Inrtructlog l95I-t
 FnllA
 Erhlblt A

                              UNITED STf,TES DEPARDIENT OT AG|RICULTURE
                                    FARI.IERS EOHE ADI{INISIRATION


                                                 Subatdy RepaYoent Agreeoent


 Date    of    ttote 6/5/90         loormt of Note$68.635.72Date of oortgage                        6/s/eo

  Date    of   Nore 6/5/90          Auount        of   Note 910'400.004te            of Eortgage    6/s/eo

  Type    of aesletance:                                                      l. Interest credlt /'Iff
                                   502 RH Assumption &                        2.   Houeownershlp Assletance
                                        Subsequent Loan                        .     Progra^ D
  Addreas      of   ProPerty:             /, A"-+in    flrit;a

                                          St. Albans, VI          05478


                           BORROIIER:         K&LEI,       DAYID H.

                     C0-BORROWER:             KHIER,      RoBIN   L.


  I    Thle agreeoenB entered into pursuant to 7 CFR 1951-I' between the Unlted
  Statea of AoerLca, actlng through the FamerB Hone Adnln{stratton (FnM)
  (hereln called "the Goverruent") pursuant to eection 521 of Tltle V of the
  Houslng Act of 1949 and the borroner(e) r,hoge nane(s) and eddress(es) aPPearE
  above lheretn souetlmee referred to aa "borro$er"), supplements the note(s)
  froo borroser to [he GOverrrent aa deecrlbed above, and any proulssory
  note(e) for loans pede to borrower ln the future by the Government.
  Such future notegr r,fren elecuted, wlll be l[eted bdow the slgnature line
  of thla Subaldy Repaynent                    Agreeuent.

  2     I (re) agree to the eondltlons eet forth ln this agreement for the'
  repaypent of the eubaidy granted ne (us) ln the forn of lnterest credlts
  or- Houeonnershlp Aeslstance Prograu (IIOAP) subsldy (herelnafcer ealled
  "subsldy" ).
  3     I (tre) agree that the real ptoperty descrlbed ln Ehe nortgage(s)
  llsted above ls pledged as eecurlty for repaygent of the subsidy recelved
  or to be recetved. I (ne) agree that the subsldy ls due and payable uPon
  the transfer of tltle or non{ccuPency of the ProPerty by me (us)' I
  (ne) understarul that the real estate eecurlng Ehe loan(s) ls the only
  securlty for the subsldy recelved. I (we) further understand that l (we)
  wlll not be requlred to repay any of the Bubsldy frm other than the value
  (as deternlned by the Goverruoent) of the real e6tate, raortgaged by nyself
  (ourselves) ln order to obtaln a SectLon 502 Rural Houslng (RIl) Ioan.

                                                                                               S    qUYEHNMENI

                     i                                                    I
                                                                                               B
                                                                                               gtr effiBr
      ()-27-7 ))     sr   r.-rAL   Pi,l
                                                                                               3o
                                                                                               =E
    Case 2:18-cv-00160-cr Document 1-5 Filed 10/02/18 Page 2 of 4




    Inrtructlob l95l-I
PEIIA                                                 :




Exhtbtt A
Page    2

4     I (we) understard that so long ae I (re) contlnue to oLg ttre property
and occupy the dwelllng aB uy (our) resldence, I (re) Day rePay the prlnclpal
ana tnteilst owed on the loan and def,er repaylng the eubeldy aaount uttl1
tiEle to the property ie coaveyed or the drelltng Lg uo louger occupled by
me (us). If such a reqr.Est ls nade, the anount of subeldy to be repald
will be deteruined rhen the prlnclpal and Lntereat balaoce le pald. The
rnorEg,age securlng the FuHA BH loan(e) 1111 not be releaaed of record untll
the Eotal anount oued the Governrpnt haa been repald'
5    I (ue) agtee that Paragraph 6 of thls agreeoent ls null atd
void should the property descrtbed !n the rcrtgage.(s) be volrmtarlly
conveyed to the Governoent or llquidated by foreclo8uEe.

6    When the debt ls aatlsfled by other than voluntary conveJranee of the
property to the Government or by foreclosure, I (we) ag,ree that sale
proceeds will be dlvided betreen the Govern'r'ent and oe (us) ln the
follouing order:
         (a) Unpald balance of loans secured by a prlor EortgaBe as rrell as
         real estate taxes and assessnents lev1ed agalnst the property rfilch
         are due rlll be pald.
         (b) Unpald prlnclpal ard lntereet osed on EnIIA RX loans for the
         property and advancee ruade by FuIIA whlch Yere not subsldy and are
         sEill due and payable ntII be pald to the Goverruent..
         (c) i (we) w111 recelve frou the eale proceeds actual expenBeB
         incurred by ue (us) neceeeary to eell the property. Theee nay lnclude
         sales commlsslons or advertialng cost, appralaal fees, legal and
         relaEed co6tE such as deed preparat,lon and tranefer taxea. E:<penses
         lncurred by rue (ug) ln preparlng the property for sale are not allowed
         unless authorized by the Governoent prlor to lncurrlng such GlxpenaeE.
         Such expenses w111 be authorlzed only when FnIIA -eteroinee such expenses
         are neceesary to sell the property, or w111 llkely resulE Ln a return
         S,reater Ehan the expense betng lncurred.
            (d) I (we) ulll recelve the aoount of princlpal pald off on the
            loan caleulated at the proolssory note lnterest rate'
    '... (e) Any prihclpal reduc_tlon attrlbuted to subsldlzed lnterest
         calculatlons rrlll be pald to the Governrent.

    .-      between  the narket valrr of the Becurlty, ae detemlned by the
            FmHA  appralsal at the tloe the flrst loan eubJect Eo recapture of
            strbsidy was oadL, and the arlount of the FnItA loan(s) and any
            prior 1ien. This amount Is          -0-        and represenEs
            .-.-o-        percent of the oaEffiT?          the securlty. (]he    ,l


                        I
                        t
        Case 2:18-cv-00160-cr Document 1-5 Filed 10/02/18 Page 3 of 4



          FEHA InsEructlon 1951-I
          Exhlbic A
          Page 3


               percenr ls deterulned by dlvtdtng ray (our) orlgl.nal equlty by
               the narket value of the securrty when the Loan was crosed.) The
               dollar aruounts and percent u111 be ent,ered at the tiue this agreenent
               ls slgned by me (us) and will be pa.rt of this agreemenE.
               (g) The renalnlng balance, after the payroents descrlbed in (a) thru             (f)
               above have been pald is carred value apDrecr.atlon. The anount of
               value appreciation to be pald t@n                   repay,ent or
               the subsldy Sranted, ls the lesser of (1) the fuu arouni of the subsldy
               (2) an amounr deteruined by oulriplylng the value appreclatlon by the
               approprlate factor In the followlng tab1e.

                          Average lnEerest    rate pald   b1.   ne (us)
lf,o.of Honthe             l.r       2.1           3.I          4.1       5.1        6,1 7.L
Ehe Loan  wae lZ or         to        to            to           Eo        to         Eo or
Oqtptag9lng Le:s            ZZ        3Z            4Z           5L        6.t         72, ere"c"r
 o to                                                                                .zz .lI
 60 to ll9     .15         .66       .59           .4g          .42       .31        .Zl
 120 to I79    .73                                                                          .ll
 r.80 ro 239 .65
                           .63       .56           .48          .40       .3C        .20 .t0
                           .56       .49           .42          .36       .26        .lg    .09
  40 to 299 .59            .5I       .46           .38          .33       .24        .17 .09
 300 to 359 .53            .45       .40           .g/,         .Zg       .Zl        .14 .09
 360 to 395 .47            .40       .36           .31          .26       .t9        .I3    .09
               (h) r (rre) wrll recetve rhe amount of value apprecratlon less the
               aloount pald the Government as detennined in (g) above. I (ue) will-
               aleo recelve an additlonal anount ln proportlon to ny orlginar equity
               by reduclng t.he aoount. of value appreciation due to ttr" cJr"r.rr"rrt uy
               the percent of rny (our) orlglnal Li"lry as shorrr in (f) above
              (1) rf r (we) am the reclplent of HoAp, the auount of value appreelation
              to be recaptured        be carcurated as if r (rce) had paid t percent
                                'olll unress
              lnterest on the loan,          t,he average interest rat,e pard by ue (us)
              Iras greater than I percent. In such cise" it sill be detenrined
                                                                                   based
              on the averaBe lnterest rate paid by me (us).
                                           for a   subsequent    loan(s) only, the   amount
                                                                                 fo   llowlng
                                                  nr wtl1                      dtng       the
                                            ct to recapture by the total outst
                                           tsilt be enEered at the tine I

              (k) If thts agreeuent ls for more than one loan thaE is subJect
              recapture, the subsidy repaynent cooputations will be based      to
              subsidy granted on all loans.                               on the total
          (9-27-79) sp[crAl   pi{
Case 2:18-cv-00160-cr Document 1-5 Filed 10/02/18 Page 4 of 4




     FnllA lnsiyuctlon l!t51-1
     Exhtblt A
     Page 4


     7     l'Ihen a FmHA RII loan ls repald hy other than foreclosrre, voluntary
     convevance, or sale of property, the enount of subeldy to be repald the
     Government trlll be determlned ln the Bane henner as descrtbed tn paragraph
     6 of tnls Exhtblt hut based on the appralsed value deterralned by FrultA
     lnstead of sales prtce. In such saBes, the suhsldy drre the Governnent
     wlll remaln a Llen on the property untll pald. rt nuBt be pald upon non
     occupancy, sa1e, or Erensfer of tltle to the property.

     I    r   (we) have read and agree   to the provlslons of thls   agreenent.




                                 Co-Borrower




                                         (FrnHA   Offlctal)
                                         (Tltle )

                    Date




                                                  o0o




                t
                                      Case 2:18-cv-00160-cr Document 1-6 Filed 10/02/18 Page 1 of 1
IS   44    (Rev. l2l12)
                                                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet aod the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by                                                         law, except          as
providedb-ylocalrlesof.court. Thisforn,approvedbytheJudicialCondrenceofth,ii-lnitedStatesinSeptemberlgT4i                                                           isreqriiedfortheuieoftheCtertoftourjforttri
purpose of initiating the civil docket sheet. /SrEI/fSIRUCTIONS ON NEXI ?AGE OF mIS FORM.)

I. (a) PLAINTIFFS                                                                                                             DEFENDANTS
                                             United States of America                                                                         Robin L. Keller, et al.


     @)     County of Residence of Fist Listed Plaintiff                                                                      County ofResidence ofFirst Listed                     Defendant Ffanklin
                               (EXCEPT IN U.S. PLAINNFF                   CASES)                                                                                  (IN   U.S.   PLAINNFF       CASES   ONLT)
                                                                                                                              NOTE:            IN I.A,ND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              TIIE TRACT OF LAND INVOLVED.

     (C)     Attomeys (Firm     Name, Addras, and Telephone Number)                                                            Attorneys (If Known)
Melissa A.D. Ranaldo, AUSA, U.S. Aftorney's Office, P.O. Box 570,
Burlington, VT 05402, (802) 951-6725


u.        Of JURISDICTION pio.ea n "x" in oneBox
         BASIS                                                                         onty)                III.        CITIZENSHIP OF PRINCIPAL PARTIES                                                (Ptace an "x" in one Boxfor Ptaintif
                                                                                                                          (For Dtuersi!' Casa Only)                                                        and One Botfor Defendant.l
X1 U.S. Govment      il 3 Federal Question                                                                                                                PTF       DEF                                                    PTF         DEF
             Plaintiff                                (U.5. G@emment Not a Pat'ty)                                 CitizenofThisState ill                               D      I   lncorporatedorPrincipalPlace            tr 4            I    4
                                                                                                                                                                                       of Buiness In This State

a2         U.S.Govmmmt                   tr 4       Divasity                                                       CitizenofAlotherState a2                             3      2   IncorpomtedardPrincipalPlace              O 5           O    5
             Defendar                                 (Indicate Citi:aship      ofPotti*    in   ltm III)                                                                              ofBusiness ln Ano*rq State

                                                                                                                   CitizenorSubjectofa O3                               D      3   ForeignNation                             il 6          fI6

IV. NATURE OF SUIT                                 qn "X" in One Box


J    I   l0 Immnce                          PERSONALNJURY                            PERSONAL INJTIRY              O    625 Drug Related S€irue             .,    422 Appeal 28 USC 158                  D 3T5FalseClaimAct
J    120   Mrine                       i 3l0Airplme                            D    365 Personal Iniury -                   ofProperty 21 USC 881           D     423 Withdrawal                         D 400 State Reapportiouent
d    130   Miller Act                  3 315AirplaneProduct                             Product Liability          O    690 Otho                                      28 USC 157                         n 4l0Antitrust
f    140 Negotiable InsEment                       Liability                   3    367 Health Cue/                                                                                                      D 430 Banks md Banking
J    150 Reovery of Overpalment        3    320 Assault, Libel        &                 Phamceutical                                                                                                     O 450 Comqce
         & Enforcement of                          Slandq                               Penoml Injury                                                                                                    D 460Deportation
o l5l MedicueAct                       3    330 Federal Employers'                      Product Liability                                                   D     830 Patent                             O    470 Racketeer Inlluenced         md
o 152 Recovry of Defaulted                         Liability                   I    368 Asbestos Persoml                                                    D     840 Trademark                                     Compt Orgmiztions
           Student Lom                 A    340    Mrine                                Injuryhoduct                                                                                                     fl   480   Conmer   Credit
           (Excludes Veterms)          tr   345    Mrine hoduct                         Liability                                                                                                        O    490Cable/SatTV
tr   153 Recovery of Overpalment                   Liability                        PERSONAL PROPERTY                                                       3     861 HIA (1395f0                        O    850 Secwities/ComoditieV
         of Vetse's Benefits           3 350 Motor          Vehicle            I    3T0OtherFraud                           Act                             3     862 Black Lug (923)                             Exchange
0    160 Stockholders' Suits           3 355 Motor          Vehicle            3    371 TruthinLending             O    720 Labor,&{anagement               n     863 DIwC/DIww (a0s(g))                 n    890 Other SratutoryActions
D    190 Other Conaact                          Product Liability              D    3S0OtherPersonal                        Relations                       D     864 SSID TitIC XvI                     il   891 AgriculturalActs
fI   195 Contract Product Liability    tr   360 Other Perrcml                           Property Damage            D    740 Railway Labor Act               o     86s RSI (a05G))                        D    893 Enviromental Matttrs
fl   196   Frmchise                                Injury                      O    385 PropertyDamage             il   751 Family md Medical                                                            D    895 Fredom of Inforotion
                                                                                        Product Liability                   Leave Act                                                                               Act
                                                                                                                   3    790 Other Labor Litigation                                                       O    S96Arbitrarion
                                                                                                                   O    791 Employee Retiement                                                           3    899 Administrative Prmedue
0    2l0LmdCondemation                 3    ,140   O&er Civil Rights                Ilabeas Corpus:                        Income        Seffity Act        O     870 Taxes (U.S. Plairtiff                       Acu(Review or Appeal of
ts   220 Foreclosue                    tr   441 Voting                         3    463 Alien Detainee                                                                or Defendmt)                                Agency Decision
il   230 Rmt l€ee & Ejcfinent          3    442 Enrploymmt                     3    510 Motions to Vacate                                                   D     871    lRs-ThirdParty                  D    950 Constitutiomlity    of
0    240 Torts to Lard                 3    .143   Housiag/                              Sentence                                                                           26 USC 7609                           State Statutes
D    24-s Tort Product Liabiliry                   Accomodations               I    530 General
tr   290All Other Real Property        D    zl45   Amer. rv/Disabilities -     il   -535 Death Penalry
                                                   Emplolment                       Other:
                                       tr   el46   Amq. w,tDisabilities   -    3    5zl0Mmdamus&Othq               O    465 Other Immigzrion
                                                   Other                       f,   550 Civil Rights                        Actions
                                       3    .148   Education                   3    555 Prison Condition
                                                                               tr   560 Civil Detainee -
                                                                                        Conditions of
                                                                                        Confinement

 V. ORIGIN (Ptacean "X" in One Box Onfu
!t Original
     Proceeding
                 O2 Removed from
                      State Cotrrt
                                                                  tr 3        Remanded from                 B4   Reinstated or                O   5 Transfened from                J   6   Multidistricl
                                                                              Appellate Court                    Reopened                          Another District                        Litigation

                                                     the U.S. Civil Statute undtr which you are filing (Do not                    cite   jffisdictional statat*   unless tlivercity)
                                              42 J.S.C. Section 1490a
VI.       CAUSE OF ACTION                    Brief description of cause:
                                              Foreclosure
VTI. REQUESTED IN                            il      crrecr rr rI{IS IS A clAss ACTIoN                                  DEMAND            $                                    CHECK YES only if derranded in complaint:
     COMPLAINT:                                      UNDER RULE 23. F.R.Cv.P.                                             125,422.22                                           JURY      DEI\{AND: D Yes X                     No
VIII.       RELATED CASE(S)
                                                   (See insttTrctions).
            IF AI{y                                                           JUDGE                                                                               DOCKETNUMBER
                                                                                    SIGNATIJRE OF A
                           z--a
                          ONLY
     RECEIPT #                      AMOUNT                                             APPLYING IFP                                               ruDGE   lol?                              MAcrrrDGE


                                                                                                                                                       ?'.tb -cv- t\eD
